 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   David Alexander,                                No. CV-19-08249-PCT-GMS
10                 Plaintiff,                        ORDER
11   v.
12   Gurm Transport Incorporated, et al.,
13                 Defendants,
14                 and
15   United Specialty Insurance Company,
16                 Intervenor.
17
18         Pending before the Court is United Specialty Insurance Company (“Intervenor”)’s
19   Motion to Intervene pursuant to Fed. R. Civ. P. 24(a) (Doc. 12) and Answer/Motion to
20   Dismiss in Intervention (Doc. 12 at 5). The Motion to Intervene is granted and Intervenor
21   is directed to file its Answer on Behalf of Defendant Gursewak S. Singh.
22                                      BACKGROUND
23         Plaintiff David Alexander (“Plaintiff’) alleges that on January 11, 2018, he was
24   involved in an automobile accident with Defendant Singh. At that time, and currently,
25   Defendant Singh’s employer, Defendant Gurm Transport, Inc. (“Defendant Gurm”), had
26   liability insurance through Intervenor, including coverage for Defendant Singh’s vehicle.
27   On July 9, 2019, Plaintiff filed a complaint in Arizona state court alleging, among other
28   claims, that Defendants Gurm and Singh negligently caused his injuries. The case was
 1   removed to this Court on August 22, 2019. This motion followed on November 12, 2019.
 2                                          DISCUSSION
 3   I.     Analysis
 4          A.     Motion to Intervene
 5          To intervene as of right under Rule 24(a), a person or entity must show 1) that its
 6   application for intervention is timely, 2) that it has a significantly protectable interest
 7   relating to property or transaction that is the subject of the action, 3) that the disposition
 8   may impair or impede its ability to protect that interest, and 4) that its interest is not
 9   adequately represented by the existing parties before the Court. Southwest Center for
10   Biological Diversity v. Berg, 286 F.3d 810, 817-18 (9th Cir. 2001). In this case, all the
11   requirements for intervention as of right are met. Intervenor’s motion was timely because
12   it was filed early in the case, there has been no delay in filing the motion, and no prejudice
13   or delay is apparent from permitting intervention. See Day v. Apoliona, 505 F.3d 963, 965
14   (9th Cir. 2007) (“Determination of the timeliness of a motion to intervene depends upon
15   (1) the stage of the proceeding, (2) the prejudice to other parties, and (3) the reason for and
16   length of the delay.”) (internal quotations omitted). As to the other requirements under Rule
17   24(a), Arizona courts analyzing the same requirements under Ariz. R. Civ. P. 24(a) have
18   repeatedly recognized that, because collateral estoppel generally will apply, insurance
19   companies have the “requisite interest . . . to be entitled to intervention.” Mora v. Phoenix
20   Indem. Ins. Co., 196 Ariz. 315, 318, 996 P.2d 116, 119 (Ct. App. 1999). Finally, none of
21   the other parties to the case have voiced opposition to intervention. See LRCiv 7.2(i) (“[I]f
22   the unrepresented party or counsel does not serve and file the required answering
23   memoranda . . . such non-compliance may be deemed a consent to the denial or granting
24   of the motion and the Court may dispose of the motion summarily.”). Intervenor’s Motion
25   to Intervene is granted. Intervenor is ordered to file its Answer on Behalf of Defendant
26   Gursewak S. Singh.
27          IT IS THEREFORE ORDERED that United Specialty Insurance Company’s
28   Motion to Intervene pursuant to Fed. R. Civ. P. 24(a) (Doc. 12) is GRANTED. All further


                                                  -2-
 1   pleadings shall be captioned as referenced above.
 2         IT IS FURTHER ORDERED that United Specialty Insurance Company is
 3   directed to file its Answer on Behalf of Defendant Gursewak S. Singh forthwith.
 4         Dated this 9th day of December, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
